Order entered April 27, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00550-CV

                    CITY OF DALLAS, TEXAS, Appellant

                                         V.

                   TRINITY EAST ENERGY, LLC, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-14-01443

                                      ORDER

      Before the Court is appellant’s April 26, 2021 unopposed second motion for

an extension of time to file its combined reply/cross-appellee’s brief. We GRANT

the motion and extend the time to June 4, 2021. We caution appellant that a

further extension request will be disfavored.


                                                /s/   KEN MOLBERG
                                                      JUSTICE